NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0183n.06

                                        Case No. 13-2452

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                              FILED
UNITED STATES OF AMERICA,                           )                    Mar 09, 2015
                                                    )                DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
TIMOTHY THOMAS SIMS,                                )       MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )       OPINION
                                                    )


BEFORE: KEITH, COOK, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Defendant-Appellant Timothy Sims

(“Sims”) (1) pled guilty to two counts of receipt and possession of images of a minor engaged in

sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2), and 18 U.S.C.

§ 2252(a)(2) and (b)(1), and (2) was found guilty by a jury of three counts of attempted sexual

exploitation of a child, in violation of 18 U.S.C. § 2251(a) and (e). Sims appeals, arguing (1) his

convictions on the attempted sexual exploitation charges should be vacated because the district

court erroneously denied his motion to suppress statements obtained in violation of Miranda v.

Arizona, 384 U.S. 436 (1966), and (2) the district court erred in denying him a two-level

reduction in his total offense level based on his acceptance of responsibility. Because Sims’

appeal of the district court’s suppression ruling is both moot and waived, and because the district
Case No. 13-2452
United States v. Sims

court did not commit clear error in denying Sims a reduction for acceptance of responsibility, we

AFFIRM the judgment of the district court.

                                               I.

       On December 23, 2010, Bobby Mast reported to Ionia County Child Protective Services

(“CPS”) and the Lake Odessa Police Department that his seven-year-old daughter, B.M., had

disclosed to him that her mother, Andrea Mast (“Mast”), had taken naked photographs of her and

had been emailing them to a man named Tim. B.M. was interviewed by CPS, and confirmed

what her father reported to the authorities. B.M. further reported that her mother directed her

how to pose for these pictures. On December 28, 2010, police officers in Evart, Michigan

accompanied a CPS worker to Mast’s residence. Mast, when asked to identify Tim, reported that

she could only identify him by his first name; that she met Tim on “Plenty of Fish,” an online

dating website; that his screen name was “bigfun4money2”; that he lived in Big Rapids,

Michigan; and that he had been to her house on several occasions. B.M., amongst other details,

reported that on one of these occasions her mother performed a sex act on Tim while B.M. was

seated next to him on a couch with his arms around her.

       Images of “Tim” from the Plenty of Fish website were shown to law enforcement

officers, including Detective George Pratt of the Michigan State Police (“Detective Pratt”).

Detective Pratt recognized the picture of Tim and identified him as Timothy Sims, with whom he

had had previous contact.

       On December 29, 2010, police executed search warrants for Sims’ and Mast’s respective

homes. At the time, Sims was living with Sonya Lund (“Lund”) and her two daughters, M.P.

and C.P. During the search of Sims’ residence, police seized his laptop and his iPhone; no

images of B.M. were found on either device.           However, during a subsequent forensic


                                              -2-
Case No. 13-2452
United States v. Sims

examination, law enforcement discovered three videos on Sims’ iPhone, which were recorded on

September 12, 2010, September 22, 2010, and September 28, 2010. In each video, the person

recording was standing outside Sims’ residence and looking through partially opened horizontal

blinds. The window looked into M.P.’s bedroom. In the videos, M.P., then thirteen-years-old,

appears to have just gotten out of the shower. The videos depict her naked, drying off with a

towel, and then dressing. M.P. is not engaged in any sexual activity, nor is she posing for the

camera. There is no indication that M.P. was aware that she was being watched or recorded.

M.P.’s pubic area is observed in each of the videos. The videos stop as soon as M.P. puts her

clothing on. Two of these videos had been transferred onto Sims’ laptop.

       It is undisputed that, during the search, Sims indicated he wanted to make a statement and

voluntarily went to the Evart Police Department for an interview that same day. It is also

undisputed that Sims was not in custody and was never told that he was not free to leave.

Although he was not under arrest, Sims was verbally advised of his Miranda rights. Sims also

signed an Advice of Rights form, acknowledging that he read and understood his Miranda rights

and had not been pressured or threatened into making a statement to the police. During the

interview, which was videotaped, Sims made admissions regarding his relationship with Mast,

including receiving naked photographs of B.M.

       Law enforcement subsequently obtained search warrants for Sims’ and Mast’s respective

Yahoo! email accounts. The searches revealed, among other things, five images of B.M. taken

by Mast, in which B.M. is unclothed and the exhibition of her pubic area is the primary focus.

These images were taken on November 22, 2010, and sent by Mast to Sims on November 22,

2010, and November 23, 2010. Police also obtained Sims’ Yahoo! Messenger records, which

revealed sexually explicit chats with C.P., M.P.’s older sister, from February 2008. At that time,


                                              -3-
Case No. 13-2452
United States v. Sims

C.P. was thirteen-years-old. In the chats, Sims made various sexual overtures toward C.P., and

encouraged her to delete their messages.

       Sims was arrested on February 15, 2011. Following his arrest, on March 25, 2011, Lund

turned over to law enforcement two recently-discovered compact discs belonging to Sims. Law

enforcement examined the two compact discs, and identified materials depicting the sexual abuse

of children. One disc contained a total of 2,421 images and one video of child pornography.

The second disc contained 1,562 images and one video of child pornography.

       Sims was ultimately charged, in a Second Superseding Indictment, with five counts of

attempted production, receipt, and possession of images of minors engaged in sexually explicit

conduct.1 Counts One, Two, and Three charged Sims with attempted sexual exploitation of a

child, in violation of 18 U.S.C. § 2251(a) and (e). These counts related to Sims’ attempt to

produce videos of M.P. that depicted the lascivious exhibition of her pubic area. Count Four

charged Sims with possessing images of minors engaged in sexually explicit conduct and the

lascivious exhibition of their genitals and pubic areas, in violation of 18 U.S.C. § 2252(a)(4)(B)

and (b)(2). Count Four related to three sets of images: (1) the three videos of M.P. charged in

Counts One, Two, and Three; (2) the five still images of B.M. created by Mast and emailed to

Sims on November 22, 2010 and November 23, 2010; and (3) the two discs discovered by Lund

containing over 80-90 images of child pornography. Count Seven charged Sims with receipt of

visual depictions of a minor engaged in sexually explicit conduct, in violation of 18 U.S.C.

§ 2252(a)(2) and (b)(1). Count Seven related to the images of B.M. sent to Sims by Mast. Sims

pled guilty to the charges related to B.M. (Counts Four and Seven) on October 21, 2011, without

1
 Mast, Sims’ co-defendant, was charged with producing sexually explicit images of B.M. (Count
Five), distributing those images to Sims (Count Six), and possessing sexually explicit images of
a child (Count Eight). On September 23, 2011, Mast pled guilty to producing the sexually
explicit images of B.M. (Count Five) and was sentenced to 360 months of imprisonment.
                                              -4-
Case No. 13-2452
United States v. Sims

a plea agreement. Following a two-day jury trial that began on May 28, 2013, Sims was

convicted of the remaining counts related to M.P. (Counts One, Two, and Three).2

       Sims participated in a presentence interview completed by the U.S. Probation Office.

During the interview, Sims reported that “he spent the last couple years, sober, thinking about

acceptance of responsibility and what he had done wrong in the instant offenses.” Nevertheless,

Sims also appeared to attribute his crimes to depression and drug and alcohol use. He reported

that “one bad decision led to another and he began compromising his usual high morals.” Sims

also “attributed his relationship with Ms. Lund and lifestyle as a large part in why he committed

the instant offense.”    Specifically, Sims claimed his substance abuse began during his

relationship with Lund, that the two had led a sexually promiscuous lifestyle as “swingers,” and



2
 The delay between Sims’ guilty plea and his trial was, in part, the result of an interlocutory
appeal taken by the government. Sims pled guilty four days prior to his original trial date of
October 25, 2011. In September 2011, Sims had moved to sever the charges into two groups:
those related to the video images of M.P. and those that involved other child pornography. Sims
also moved in limine to exclude the presentation of any evidence of a sexual nature, including
the other child pornography, from the trial for attempted production. At a final pretrial
conference held on October 17, 2011, the district court orally denied the motion to sever the
charges. The district court orally granted the motion in limine in part and denied the motion in
part. Specifically, the district court excluded evidence related to adult pornography, including
images of Sims and Lund, and excluded the sexually explicit chat with C.P. and all of the other
communications with others where Sims expressed a sexual interest in children. The court
declined to exclude the images of child pornography on the two discs that were the subject of
Count Four or any of the evidence related to Mast and B.M. The court ruled that the government
would be permitted to argue that the evidence was relevant to Sims’s intent to create sexually
explicit videos of M.P.
        Following Sims’ guilty plea, the district court reconsidered Sims’s motion in limine and
granted the motion in total. Accordingly, the court held that the government could not use Sims’
plea admissions at trial. The government filed an interlocutory appeal. United States v. Sims,
708 F.3d 832 (6th Cir. 2013). A majority of this Court reversed the district court’s decision to
exclude all evidence of Sims’ possession of child pornography, and remanded with instructions
to balance the probative value and the prejudicial effect of the evidence. Id. at 835-36.
Following remand, the parties presented the district court with a proposal for the exclusion and
admission of other acts evidence, which the district court approved on May 8, 2013.


                                              -5-
Case No. 13-2452
United States v. Sims

that he “became fairly desensitized to sex and began making irrational decisions, leading up to

his behavior in the instant offense.”

        The probation officer recommended that the district court deny Sims a reduction in his

total offense level based on acceptance of responsibility. Sims made a number of objections to

the presentence investigation report (“PSR”). Relevant here is Sims’ objection that he had

“adequately express[ed] acceptance,” and that his statements during the presentence interview

were merely an attempt to “explain his thoughts about why he had gotten himself in so much

trouble.” In response, the probation officer noted that Sims “has denied certain conduct relevant

to the counts of convictions,” such as denying that he had a sexual encounter with Mast in front

of B.M. The probation officer noted that this denial was contradicted by B.M. and by text

messages between Sims and Mast.             Accordingly, the probation officer again reiterated his

judgment that Sims “has [not] fully accepted responsibility for his conduct and is not entitled to a

two level reduction for acceptance of responsibility.”

        The district court held Sims’ sentencing hearing on October 23, 2013, and entered

judgment that same day. The government presented the statement made by B.M. regarding the

sex act her mother performed on Sims in her presence. The government further noted that

B.M.’s statement was corroborated by an affidavit from her mother, and by text messages

between Sims and Mast.         These text messages specifically referenced the encounter, and

included numerous responses from Sims encouraging Mast to keep things to herself and to delete

their messages and pictures. The government further argued that Sims challenged the facts at

trial and did not admit to the conduct when first approached by law enforcement, which, the

government contended, took Sims out of the exception for granting a reduction for acceptance of

responsibility after proceeding to trial.


                                                  -6-
Case No. 13-2452
United States v. Sims

       The district court agreed, stating:

                THE COURT: I likewise support the refusal to score the acceptance issue
       for most of the reasons articulated by [the government]. But even more, I think
       there is underlying what Mr. Sims said to [the probation officer] during his
       interview, an evasiveness, a minimization, a denial of behavior that is not only
       illegal but is just totally unacceptable in any kind of civilized society.

       The Sentencing Guidelines recommended a life sentence, which would have resulted in

running the sentence for each count consecutively for a total maximum of 120 years. The district

court granted Sims’ motion for a downward departure, and imposed a sentence of 252 months on

Counts One, Two and Three and 120 months on Counts Four and Seven. The sentences for

Counts One though Four were ordered to run concurrently, while the sentence for Count Seven

was to run consecutive to that, for total of 372 months imprisonment. Sims timely appealed on

October 24, 2015.

                                               II.

                                               A.

       Sims first argues that his convictions on Counts One, Two, and Three should be vacated

because the district court erred in denying his motion to suppress statements he made during his

interview with the police on December 29, 2010. Sims argues that any statements he made were

obtained in violation of Miranda and its progeny. We need not reach this issue.

       Sims’ appeal of the district court’s suppression ruling is moot because the government

did not introduce at trial any statements Sims made during his interview with law enforcement.

See United States v. Davis, 531 F. App’x 601, 605 (6th Cir. 2013) (holding that a defendant’s

challenge on appeal to the denial of his motion to suppress his confession was moot where the

confession was never admitted into evidence at trial) (internal citation omitted). Nor was any of

the evidence admitted at trial derived from Sims’ December 29, 2010 statements. Sims concedes


                                              -7-
Case No. 13-2452
United States v. Sims

that the government did not introduce his statements made during the interview at trial, but

nonetheless argues that Davis is inapposite because the government used his statements against

him at sentencing. Specifically, Sims points out that the government argued at sentencing that,

because Sims did not admit to his conduct when first approached by law enforcement, this took

him out of the exception for granting an offense level reduction for acceptance of responsibility

despite proceeding to trial. Sims, however, cites no legal authority for the notion that a district

court errs in declining to suppress inculpatory statements made by a defendant—which were not

introduced at trial, did not lead to evidence admitted against him at trial, and therefore played no

role in a jury’s guilty verdict on unrelated charges—based solely on the government’s arguments

at sentencing. Further, irrespective of what arguments the government made, the district court

did not specifically rely on Sims’ interview statements when it denied him the reduction. As will

be discussed, the principal reasons Sims did not receive a reduction were (1) his denial of certain

conduct toward B.M. and (2) his minimization of his overall conduct during his presentence

interview—not because of any statements he made during his voluntary December 29, 2010

interview with law enforcement. We are therefore unconvinced by Sims’ efforts to distinguish

Davis.

         We further find that Sims has waived any argument that his statements should have been

suppressed. At the December 29, 2010 interview, Sims was questioned solely regarding his

relationship with Mast and B.M. At the time of the interview, police were unaware of Sims’

conduct toward M.P. because his iPhone and laptop had not yet been forensically examined. The

convictions that Sims now claims should be vacated due to the denial of his motion to

suppress—Counts One, Two, and Three—relate only to M.P. The counts that relate to B.M. are

the counts to which Sims pled guilty, without a plea agreement. “It is elemental that a guilty


                                               -8-
Case No. 13-2452
United States v. Sims

pleading defendant may not appeal an adverse pre-plea ruling on a suppression of evidence

motion unless he has preserved the right to do so by entering a conditional plea of guilty in

compliance with Fed[eral] R[ule] [of] Crim[inal] P[rocedure] 11(a)(2). . . .” United States v.

Herrera, 265 F.3d 349, 351 (6th Cir. 2001). Rule 11(a)(2) provides:

       With the consent of the court and the government, a defendant may enter a
       conditional plea of guilty or nolo contendere, reserving in writing the right to have
       an appellate court review an adverse determination of a specified pretrial motion.
       A defendant who prevails on appeal may then withdraw the plea.

       Sims contends that he should be “remov[ed] . . . from the mandates of the Rule 11

Conditional Plea requirements” because he did not have a plea agreement. This argument

misapprehends the requirements of Rule 11. Sims is not “removed” from the requirements of

Rule 11 by virtue of the fact that he did not have a plea agreement. To the contrary, Rule 11

stands for the proposition that Sims must have entered into a conditional plea agreement in order

to preserve his right to appeal a pre-plea suppression ruling. Sims’ failure to enter into such a

plea agreement means that his claim that the district court erred in denying the suppression

motion is not preserved for appeal, and is therefore deemed waived.

                                                B.

       Sims, relying on Application Note 2 to U.S.S.G. § 3E1.1, next argues that the district

court erred in denying him a reduction when calculating his total offense level for acceptance of

responsibility. Sims claims that he has never contested that he was factually guilty of Counts

One, Two, and Three—i.e., that he took the videos of M.P., while she was naked, through her

bedroom window. Rather, Sims claims that he took these counts to trial merely to challenge the

legal implications of his conduct toward M.P.—i.e., whether these images were “sexually

explicit conduct” within the meaning of 18 U.S.C. § 2251(a) and (e).            This argument is

unpersuasive.

                                               -9-
Case No. 13-2452
United States v. Sims

       We review a trial court’s conclusion that a defendant is not entitled to a sentence

reduction for acceptance of responsibility under the clearly erroneous standard. See United

States v. Coss, 677 F.3d 278, 290 (6th Cir. 2012). A defendant is eligible for a two level

reduction in his offense level “[i]f the defendant clearly demonstrates acceptance of

responsibility for his offense.” U.S.S.G. § 3E1.1 (emphasis added). Application Note 2 to §

3E1.1 provides:

       This adjustment is not intended to apply to a defendant who puts the government
       to its burden of proof at trial by denying the essential factual elements of guilt, is
       convicted, and only then admits guilt and expresses remorse. Conviction by trial,
       however, does not automatically preclude a defendant from consideration for such
       a reduction. In rare situations a defendant may clearly demonstrate an acceptance
       of responsibility for his criminal conduct even though he exercises his
       constitutional right to a trial. This may occur, for example, where a defendant
       goes to trial to assert and preserve issues that do not relate to factual guilt (e.g., to
       make a constitutional challenge to a statute or a challenge to the applicability of a
       statute to his conduct). In each such instance, however, a determination that a
       defendant has accepted responsibility will be based primarily upon pre-trial
       statements and conduct.

U.S.S.G. § 3E1.1, app. n. 2. Application Note 2 thus stands for the proposition that a defendant

is not ineligible for an acceptance of responsibility adjustment simply because he exercised his

right to proceed to trial. But in order to receive the reduction, the defendant must fall into the

“rare situation[]” of “clearly demonstrat[ing] acceptance of responsibility for his criminal

conduct” even while challenging his legal guilt at trial. Id. In such instance, “a determination

that a defendant has accepted responsibility will be based primarily,” though not solely, “upon

pre-trial statements and conduct.”      Id.   In this case, the probation officer, consistent with

Application Note 2, correctly noted that “if [Sims] had accepted full responsibility for his

conduct and only took the three counts to trial to challenge a legal position, he should in fact

receive [credit] for acceptance of responsibility.” There is no indication, however, that Sims



                                                - 10 -
Case No. 13-2452
United States v. Sims

accepted full responsibility for his conduct toward B.M. and M.P. There is, at most, only some

evidence that Sims accepted some responsibility.

       Sims cites the following evidence of his acceptance of responsibility: he pled guilty to the

receipt and possession of child pornography charges involving B.M.; he expressed remorse

during his change of plea hearing; he did not contest any facts regarding his conduct toward

M.P.; he did not contest his factual guilt of this conduct; he entered into various stipulations with

the government; and he did not testify on his own behalf at trial. Even if we were to accept that

Sims’ expression of remorse during his change of plea hearing illustrates his acceptance of

responsibility, we find that the import of the other evidence Sims cites is questionable. Sims’

guilty plea regarding his conduct toward B.M. is not evidence of his acceptance of responsibility

for his conduct toward M.P. Further, there can be any number of reasons why a criminal

defendant would elect not to testify on his own behalf, none of which have anything to do with

acceptance of responsibility.

       More importantly, Sims’ assertion that he did not challenge the fact of his guilt is

doubtful. To convict Sims of attempted production of child pornography, the government had to

prove three things beyond a reasonable doubt: (1) Sims specifically intended to create child

pornography when he filmed M.P. nude through her bedroom window; (2) Sims took a

substantial step towards creating a sexual explicit image of a minor; and (3) the materials used to

create the video image had been shipped or transported in interstate or foreign commerce.

18 U.S.C. § 2251(a) and (e); see also Sims, 708 F.3d at 835. The parties agreed, going into trial

and at trial, that the pivotal issue for the jury to decide was whether Sims intended to produce




                                               - 11 -
Case No. 13-2452
United States v. Sims

child pornography when he, on several occasions, recorded M.P. getting dressed after taking a

shower.3

       Sims’ arguments notwithstanding, “factual guilt” is not limited to a defendant’s physical

acts—here, recording the videos of M.P. Intent is also a question of fact. See Morissette v.

United States, 342 U.S. 246, 274 (1952); United States v. Daniel, 329 F.3d 480, 487 (6th Cir.

2003). Although Sims has conceded that he took the videos of M.P., Sims’ defense at trial was

that he did not intend to create child pornography because the images of M.P. were not sexually

explicit or lascivious in nature; rather, he claimed his conduct was more akin to a “Peeping Tom”

scenario. The jury rejected this contention, as evidenced by its guilty verdict. That is to say, the

jury rejected Sims’ factual claim that he lacked the requisite criminal intent. “[A] defendant who

expresses regret for the results of criminal conduct without admitting criminal intent does not

accept responsibility within the meaning of the Sentencing Guidelines.”           United States v.

Williams, 940 F.2d 176, 183 (6th Cir. 1991); see also U.S.S.G. § 3E1.1, app. n. 2 (“This

adjustment is not intended to apply to a defendant who puts the government to its burden of

proof at trial by denying the essential factual elements of guilt[.]”).

       Additionally, with respect to B.M., although Sims may have expressed remorse during

his pre-trial change of plea hearing, he later denied certain conduct relevant to the counts of

conviction. This conduct was confirmed not only by B.M. herself, but also by Sims’ co-

defendant and by his own contemporaneous written communications. Denial of relevant conduct

is not acceptance of responsibility. See U.S.S.G. § 3E1.1, app. n. 1 (“In determining whether a


3
 Sims stipulated that the equipment used to produce the images was manufactured outside the
State of Michigan and had travelled in interstate and foreign commerce. If the jury found that
Sims had the requisite criminal intent, then the substantial step requirement was easily satisfied
by the fact that Sims went outside his home, peered through M.P.’s bedroom window, and began
filming M.P. as she dressed.
                                                - 12 -
Case No. 13-2452
United States v. Sims

defendant qualifies under [§ 3E1.1], appropriate considerations include . . . truthfully admitting

or not falsely denying any additional relevant conduct for which the defendant is accountable

under § 1B1.3. . . . [A] defendant who falsely denies, or frivolously contests, relevant conduct

that the court determines to be true has acted in a manner inconsistent with acceptance of

responsibility[.]”); U.S.S.G. § 3E1.1, app. n. 3 (“Entry of a plea of guilty . . . combined with

truthfully admitting the conduct comprising the offense . . . will constitute significant evidence of

acceptance of responsibility. . . . However, this evidence may be outweighed by conduct of the

defendant that is inconsistent with such acceptance of responsibility.”).

       Further, when initially interviewed by the police, Sims sought to minimize his conduct

toward B.M. and his relationship with Mast. He also repeatedly encouraged Mast to delete their

communications, just as he had earlier with C.P.           Evasiveness and attempts to conceal

misconduct are inconsistent with acceptance of responsibility. See United States v. Henderson,

307 F. App’x 970, 983 (6th Cir. 2009) (finding that a defendant’s evasive statements during a

pre-trial suppression hearing indicated that he had not accepted responsibility for his offense).

Likewise, Sims’ suggestion that his actions toward B.M. and M.P. were the result of substance

abuse and his “swinger” lifestyle also does not demonstrate acceptance. Far from representing

an attempt at “explain[ing] his thoughts about why he had gotten himself in so much trouble,” as

Sims now argues, these rationalizations can only demonstrate Sims’ minimization and denial of

inappropriate behavior. See United States v. Wallace, 16 F.3d 1223, No. 933287, 1994 WL
43460, at *1 (6th Cir. 1994) (per curiam) (finding no clear error in district court’s denial of an

acceptance of responsibility adjustment because “acceptance of responsibility has to be an

acceptance without excuses”). Absent from any of Sims’ statements during his presentence




                                               - 13 -
Case No. 13-2452
United States v. Sims

interview is any recognition or acknowledgement that he has a clear history of inappropriate

sexual interest in children.

       Accordingly, we discern no error, much less clear error, in the district court’s denial of a

reduction for acceptance of responsibility.

                                               III.

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                              - 14 -